DETAILED ACTION
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Stevens on 16 November 2021.
The application has been amended as follows: 

1. (Previously Presented) An apparatus configured for inclusion in a wireless device, the apparatus comprising:
	one or more processors, wherein the one or more processors are configured to cause the wireless device to:
		communicate with a first base station of a first network operator;
		measure a plurality of neighboring base stations, including a second base station of the first network operator and a third base station of a second network operator, wherein the second base station of the first network operator and the third base station of the second network operator use overlapping frequencies;
		decode a first system information block (SIB) of the third base station;
		determine the third base station is associated with the second network operator based on decoding the first SIB;
		based on determining the third base station is associated with the second network operator, exclude the third base station from handover or reselection; and
		perform handover or reselection excluding the third base station.

	2.  (Currently Amended) The apparatus of claim 1, wherein said performing handover or reselection comprises performing handover, wherein said excluding the third base station from handover or reselection comprises excluding the third base station from a measurement report, and wherein the one or more processors 

	3.  (Previously Presented) The apparatus of claim 2, wherein the one or more processors are further configured to:
	perform handover to the second base station from the first base station based on the measurement report.
	
	4.  (Previously Presented) The apparatus of claim 1, wherein the measurement is associated with reselection, wherein the one or more processors are further configured to:
	perform reselection to the second base station based on the measurement.

	5.  (Original) The apparatus of claim 1, wherein said decoding the first SIB of the third base station is performed before cell ranking of the plurality of neighboring base stations.

	6.  (Original) The apparatus of claim 1, wherein said decoding the first SIB of the third base station is performed during a reselection timer.

	7.  (Original) The apparatus of claim 1, wherein said decoding the first SIB of the third base station is performed during radio resource management (RRM) measurement.

	8.  (Original) The apparatus of claim 1, wherein said decoding the first SIB of the third base station is performed during a time to trigger (TTT) timer.

	9.  (Original) The apparatus of claim 1, wherein the first SIB is SIB1.

	10.  (Original) The apparatus of claim 1, wherein said decoding the first SIB of the third base station is based on comparing a signal quality of the third base station to a signal quality threshold.


	11.  (Currently Amended) A wireless device, comprising:
an antenna; 
a radio coupled to the antenna; and
a processor coupled to the radio, wherein the processor 
		attach to a first base station associated with a first network operator;
		perform a neighbor cell search of a set of frequencies associated with the first network operator;
		read a first information block (IB) of a second base station operating within the set of frequencies associated with the first network operator;
		determine the second base station is associated with a second network operator, different from the first network operator;
		based on determining the second base station is associated with the second network operator, excluding the second base station for handover or reselection; and
		perform handover or reselection to a third base station associated with the first network operator.

	12.  (Currently Amended) The wireless device of claim 11, wherein said reading the first IB and said determining the second base station is associated with the second network operator [[is]] are performed prior to starting a timer associated with reselection or handover.

	13.  (Original) The wireless device of claim 11, wherein said reading the first IB is performed during a measurement process.

	14.  (Currently Amended) The wireless device of claim 11, wherein said reading the first IB and said determining the second base station is associated with the second network operator [[is]] are performed after starting a timer associated with reselection or handover.

	15.  (Original) The wireless device of claim 11, wherein the first IB is SIB1.


	16. (Previously Presented) A method for operating a wireless device, the method comprising:
at the wireless device:
	communicating with a first base station of a first network operator;
	performing measurement of a plurality of neighboring base stations, including a second base station of the first network operator and a third base station of a second network operator, wherein the second base station of the first network operator and the third base station of the second network operator share a same spectrum;
	determining the third base station is associated with the second network operator;
	based on determining the third base station is associated with the second network operator, excluding the third base station from reselection; and
	performing reselection to the second base station based on excluding the third base station from reselection.

	17.  (Original) The method of claim 16, wherein determining the third base station is associated with the second network operator comprises reading system information block 1 (SIB1) of the third base station.

	18.  (Original) The method of claim 16, wherein said determining the third base station is associated with the second network operator is performed while performing measurement of the third base station.

	19.  (Original) The method of claim 16, wherein said determining the third base station is associated with the second network operator is performed after performing measurement of the third base station.

	20.  (Original) The method of claim 16, wherein said determining the third base station is associated with the second network operator comprises receiving a base station blacklist from the first network operator, wherein the base station blacklist includes the third base station.


Allowable Subject Matter
2.	Claims 1-20 (renumbered as claims 1-20) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 9-14) filed on 3 June 2021.    
No prior art reference was found that, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “measure a plurality of neighboring base stations, including a second base station of the first network operator and a third base station of a second network operator, wherein the second base station of the first network operator and the third base station of the second network operator use overlapping frequencies; decode a first system information block (SIB) of the third base station; determine the third base station is associated with the second network operator based on decoding the first SIB; based on determining the third base station is associated with the second network operator, exclude the third base station from handover or reselection; and perform handover or reselection excluding the third base station.” as recited in claim 1, “perform a neighbor cell search of a set of frequencies associated with the first network operator; read a first information block (IB) of a second base station operating within the set of frequencies associated with the first network operator; determine the second base station is associated with a second network operator, different from the first network operator; based on determining the second base station is associated with the second network operator, excluding the second base station for handover or reselection; and perform handover or reselection to a third base station associated with the first network operator.” as recited in claim 11, and “performing measurement of a plurality of neighboring base stations, including a second base station of the first network operator and a third base station of a second network operator, wherein the second base station of the first network operator and the third base station of the second network operator share a same spectrum; determining the third base station is associated with the second network operator; based on determining the third base station is associated with the second network operator, excluding the third base station from reselection; and performing reselection to the second base station based on excluding the third base station from reselection.” as recited in claim 16, over any of the prior art of record, alone or in combination.  Claims 2-10 depend on claim 1, claims 12-15 depend on claim 11, and claims 17-20 depend on claim 16, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645